683 N.W.2d 143 (2004)
PEOPLE
v.
WESTFIELD.
No. 125736.
Supreme Court of Michigan.
June 17, 2004.
SC: 125736. COA: 251536.
On order of the Court, the application for leave to appeal the January 27, 2004 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
KELLY, J., would hold this case in abeyance for Kowalski v. Tesmer, cert. gtd. ___ U.S. ___, 124 S. Ct. 1144, 157 L. Ed. 2d 1041 (2004).